                                                                                                 FILED
                                                                                        2019 Oct-09 PM 01:55
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                              EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       vs.                                    )    CASE NO. 1:08-CR-0292-SLB-JHE
                                              )
JAMES WILLIE ASKEW, III,                      )
                                              )
       Defendant.                             )

                      MEMORANDUM OPINION AND ORDER

       This case is presently pending before the court on defendant’s Motion for an

Amended Judgment Pursuant to the First Step Act. (Doc. 31.)1 In addition to the Motion for

an Amended Judgment, the court has reviewed the Government’s Response and Opposition

to the Motion, (doc. 34), and Askew’s Reply to the Hovernment’s Response, (doc. 35), as

well as the Government’s Notice of Recently Discovered Persuasive Authority, (doc. 36

[citing United States v. Stowers, 2019 WL 1398073 (W.D. Va. Mar. 28, 2019)]), and

Askew’s Response, (doc. 37). Because the court finds defendant has completed the sentence

imposed in this case, his Motion for an Amended Judgment is DENIED.

       This court sentenced defendant, James Willie Askew, to a total imprisonment term

of 120 months – 60 months on Count One followed by 60 months on Count Two. (Doc. 20

at 1-2.) After the Judgment was entered in this case, Askew was sentenced to a 240-month

sentence to be served consecutive to this court’s sentence. (See United States v. Askew, Case

No. 1:08-CR-204-LSC-TMP, doc. 80 at 2.) Despite the fact that Askew has served more

       1
      Reference to a document number, [“Doc. ___”], refers to the number assigned to each
document as it is filed in the court’s record.
than 120 months, he contends this motion is not moot; he argues:

             9. Title 18 U.S.C. § 3582(c)(1)(B) provides that “the court may modify
      an imposed term of imprisonment to the extent otherwise expressly permitted
      by statute.”

              10. The statute invoked here is the First Step Act of 2018, which
      provides that a court that imposed a sentence for an offense covered under the
      Fair Sentencing Act “may, on motion of the defendant, . . . impose a reduced
      sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in
      effect at the time the covered offense was committed.” Pub. L. No. 115-391,
      132 Stat. 5194, § 404.

              11. As explained below, the Bureau of Prisons does not consider that
      Mr. Askew [has] “served” the sentence in the instant case and Mr. Askew has
      a legally cognizable interest in a reduction of the sentence in the instant case
      because his total term of imprisonment will be reduced if the instant sentence
      is reduced. See Murphy v. Hunt, 455 U.S. 478, 481 (1982)(per curiam)
      (recognizing that a case is not moot when a party has a legally cognizable
      interest in the outcome).

            12. The attached computation sheet shows that the Bureau of Prisons
      has aggregated the instant case and Case No. 1:08-CR-204-LSC-TMP such
      that Mr. Askew is serving a term of 360 months. (Exhibit A[, doc. 31-1,] at
      3.)

             13. The Bureau of Prisons has aggregated the sentences pursuant to 18
      U.S.C. § 3584, which provides that “[m]ultiple terms of imprisonment ordered
      to run consecutively or concurrently shall be treated for administrative
      purposes as a single, aggregate term of imprisonment.” See United States v.
      Wilson, 503 U.S. 329, 335 (1992) (“After a district court sentences a federal
      offender, the Attorney General, through the BOP, has the responsibility for
      administering the sentence.”) (citing . . . 18 U.S.C. § 3621(a) (“A person who
      has been sentenced to a term of imprisonment . . . shall be committed to the
      custody of the Bureau of Prisons until the expiration of the term imposed”)).

             14. If Mr. Askew receives a reduction in the instant case, the Bureau
      of Prisons would credit that reduction toward the aggregate sentence. . . .

(Doc. 31 ¶¶ 9-14.)


                                             2
       The Eleventh Circuit has held that § 3584(c) does not have the effect of “aggregating”

the terms of imprisonment arising from distinct judicial decisions for all purposes:

               Llewlyn also relies heavily on 18 U.S.C. § 3584(c), which provides that
       multiple terms of imprisonment “shall be treated for administrative purposes
       as a single, aggregate term of imprisonment.” 18 U.S.C. § 3584(c)(emphasis
       added). But district courts’ judicial decisions under § 3582 do not constitute
       an “administrative purpose.” This language instead refers to the Bureau of
       Prisons’ administrative duties, such as computing inmates’ credit for time
       served. See United States v. Vaughn, 806 F.3d 640, 643-44 (1st Cir. 2015)
       (“After a district court sentences a federal offender, the Attorney General,
       through the BOP, has the responsibility for administering the sentence.”
       (quoting United States v. Wilson, 503 U.S. 329, 335, 112 S. Ct. 1351, 1355,
       117 L. Ed. 2d 593 (1992))); see also United States v. Zoran, 682 F.3d 1060,
       1062 n.2 (8th Cir. 2012) (noting that § 3584(c) “merely instructs the Bureau
       of Prisons in administering sentences”). We also note that every other circuit
       to have considered similar arguments has rejected them. See United States v.
       Chapple, 847 F.3d 227, 230 (5th Cir. 2017); Vaughn, 806 F.3d at 643-44;
       United States v. Parker, 472 Fed. Appx. 415, 417 (7th Cir. 2012); United
       States v. Gamble, 572 F.3d 472, 474 (8th Cir. 2009).

               As the United States Court of Appeals for the First Circuit pointed out
       in Vaughn, extending § 3584(c) to this situation would “essentially rewrite the
       statute to extend aggregation to all purposes.” 806 F.3d at 644 (emphasis in
       original). We agree with Vaughn's reasoning and decline to adopt such a
       broad reading of the statute. See Parker, 472 Fed. Appx. at 417 (concluding
       that consecutive sentences may be aggregated by the BOP for administrative
       purposes, but remain “distinct terms of imprisonment” imposed for separate
       convictions).

United States v. Llewlyn, 879 F.3d 1291, 1295 (11th Cir. 2018). Therefore, the court does

not “aggregate” Askew’s sentence in this case with any sentence imposed in a separate case

by another judge for purposes of determining whether a reduction in the sentence in this case

would have the effect of reducing Askew’s sentence to less than time served. Because his

sentence in Case No. 1:08-CR-204-LSC-TMP was to be served after the sentence in this


                                             3
case, the court finds that Askew has completed his term of imprisonment in this case.

       When the Sentencing Commission lowers a sentencing range after a defendant is

sentenced, “the court may reduce the term of imprisonment, after considering the factors set

forth in section 3553(a) to the extent that they are applicable, if such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(2). “A court must first determine that a reduction is consistent with § 1B1.10 [of

the Sentencing Guidelines] before it may consider whether the authorized reduction is

warranted, either in whole or in part, according to the factors set forth in § 3553(a).”2 Dillon

v. United States, 560 U.S. 817, 826 (2010). Subsection 1B1.10(b)(2)(C) prohibits a court

from reducing a term of imprisonment to a period “less than the term of imprisonment the

defendant has already served.” Because Askew has already served 120 months, the sentence

in this case, his Motion for an Amended Judgment is not “consistent with applicable policy

statements issued by the Sentencing Commission,” namely § 1B1.10(b)(2)(C).




       2
        The Court held:

               Section 3582(c)(2) instructs a district court to “conside[r] the factors set
       forth in section 3553(a) to the extent that they are applicable,” but it authorizes
       a reduction on that basis only “if such a reduction is consistent with applicable
       policy statements issued by the Sentencing Commission” – namely, § 1B1.10.
       The statute thus establishes a two-step inquiry. A court must first determine
       that a reduction is consistent with § 1B1.10 before it may consider whether the
       authorized reduction is warranted, either in whole or in part, according to the
       factors set forth in § 3553(a).

Dillon v. United States, 560 U.S. 817, 826 (2010).

                                                4
      Therefore, Askew’s Motion for an Amended Judgment Pursuant to the First Step Act,

(doc. 31), is DENIED.

      DONE this 9th day of October, 2019.




                                       SHARON LOVELACE BLACKBURN
                                       UNITED STATES DISTRICT JUDGE




                                          5
